 1
                                 UNITED STATES DISTRICT COURT
 2
                              NORTHERN DISTRICT OF CALIFORNIA
 3   ROSAURA DERAS, ALEXANDER                              CASE NO: 17-cv-05452
     SANTIAGO, and MARIA ELENA
 4   SANTIAGO, individually and on behalf of a
     class of similarly situated individuals,
 5                                                            PROPOSED ORDER CONTINUING
                                                              CASE MANAGEMENT CONFERENCE
 6                          Plaintiffs,
 7                                                         Judge: Jon S. Tigar
             vs.
 8   VOLKSWAGEN GROUP OF AMERICA,
     INC.,
 9
10                          Defendant.

11
12
             The parties have stipulated to continue the January 23, 2019, Case Management
13
     Conference and the January 16, 2019 date for filing an updated Joint Case Management
14
15   Statement.

16           The Parties’ stipulation is GRANTED.

17   The Case Management Conference is continued from January 23, 2019, to
18     March 20, 2019       2:00 p.m.
     ____________________at ______ .
19
     The date for filing an updated Joint Case Management Statement is continued from
20
                          March 13, 2019
     January 16, 2019 to _________________.     ISTRIC
21                                         TES D      TC
                                         TA
22   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                          O
                                                        S




                                                                                           U
                                                      ED




                                                                                            RT




             January 9, 2019
     Dated: ___________________________
23
                                                                             DERED
                                                  UNIT




                                                                   O OR
24                                                         IT IS S
             Hon. Jon S. Tigar, United States
                                                                                                  R NIA




             District Court Judge
25
                                                                                  . Ti ga r
                                                   NO




                                                                             nS
                                                                J u d ge J o
                                                                                                  FO




26
                                                    RT




                                                                                              LI




27                                                         ER
                                                      H




                                                                                          A




                                                                N                             C
28                                                                                F
                                                                    D IS T IC T O
                                                                          R
                                                        -1-
     Order                                CASE NO. 3:17-cv-05452
